 

Exhibit 10.3

 



FORM OF

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), is made and entered into
as of __________, 2016, by and among DGSE Companies, Inc., a Nevada corporation
(the “Company”), Elemetal, LLC, a Delaware limited liability company
(“Elemetal”), NTR Metals, LLC, a Texas limited liability company (“NTR”).
Elemetal and NTR are collectively referred to herein as the “Stockholders.”

 

This Agreement is made pursuant to the Stock Purchase Agreement between the
Company and the Stockholders dated as of June 20, 2016 (the “Purchase
Agreement”). In order to induce the Stockholders to enter into the Purchase
Agreement, the Company has agreed to provide the registration and other rights
set forth in this Agreement.

 

The parties agree as follows:

 

Article I

 

Section 1.01         Definitions. Capitalized terms used herein without
definition shall have the meanings given to them in the Purchase Agreement. The
terms set forth below are used herein as so defined:

 

“Beneficial Ownership” shall have the meaning specified in Rule 13d-3 under the
Exchange Act.

 

“Commission” has the meaning specified therefor in Section 1.02 of this
Agreement.

 

“Common Stock” means the common stock, par value $0.01 per share, of the
Company.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

 

“Holder” means any Stockholder who owns Registrable Securities.

 

“Initial Requesting Holder” has the meaning specified therefor in Section 2.01
of this Agreement.

 

“Inspectors” has the meaning specified therefor in Section 4.01 this Agreement.

 

“Losses” has the meaning specified therefor in Section 4.06 of this Agreement.

 

“Participating Holder” has the meaning specified therefor in Section 3.01 of
this Agreement.

 

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint-stock company, business trust,
trust or unincorporated entity.

 

“Records” has the meaning specified therefor in Section 4.01 of this Agreement.

 

 

 

 

“Registrable Securities” means the Common Stock acquired by the Stockholders
pursuant to the Purchase Agreement and all other shares of Common Stock
Beneficially Owned by the Stockholders on the date hereof until such time as
such securities cease to be Registrable Securities pursuant to Section 1.02
hereof.

 

“Registration Statement” means a registration statement on a Form S-3 or Form
S-1 (or successor form to either).

 

“Requesting Holders” has the meaning specified therefor in Section 2.01 of this
Agreement.

 

“Required Period” has the meaning specified therefor in Section 2.07 of this
Agreement.

 

“Securities Act” has the meaning specified therefor in Section 1.02 of this
Agreement.

 

“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to a Registration Statement.

 

“Underwriter’s Maximum Number” has the meaning specified therefore in Section
2.09 of this Agreement.

 

“WKSI” means a “well-known seasoned issuer” as defined in Rule 405 under the
Securities Act.

 

Section 1.02         Registrable Securities. Any Registrable Security will cease
to be a Registrable Security when (i) a Registration Statement covering such
Registrable Security has been declared effective by the Securities and Exchange
Commission (the “Commission”) and such Registrable Security has been sold or
disposed of pursuant to such effective Registration Statement; (ii) such
Registrable Security is disposed of pursuant to Rule 144 (or any similar
provision then in force) under the Securities Act of 1933, as amended (the
“Securities Act”); (iii) such Registrable Security is held by the Company or one
of its subsidiaries; or (iv) such Registrable Securities are sold by a person in
a transaction in which the rights under the provisions of this Agreement are not
assigned.

 

 2 

 

 

Article II

 

Section 2.01         Requests for Registration. At any time and from time to
time on or following the date hereof, any Stockholder may, subject to the
provisions of this Agreement, request in writing that the Company effect the
registration of any or all of the Registrable Securities held by such
Stockholder (an “Initial Requesting Holder”) with the Commission under and in
accordance with the provisions of the Securities Act, which notice shall specify
(i) the then-current name and address of such Initial Requesting Holder or
Initial Requesting Holders, (ii) the amount of Registrable Securities proposed
to be registered and (iii) the intended method or methods and plan of
disposition thereof, including whether such requested registration is to involve
an underwritten offering. The Company shall give prompt written notice of such
registration request to all other Holders. Except as otherwise provided in this
Agreement and subject to Section 2.08 in the case of an underwritten offering,
the Company shall prepare and use its best efforts to file a Registration
Statement with the Commission promptly after such request has been given with
respect to (i) all Registrable Securities included in the Initial Requesting
Holder’s request and (ii) all Registrable Securities included in any request for
inclusion delivered by any other Holder (together with the Initial Requesting
Holder, the “Requesting Holders”) within fifteen (15) days after delivery of the
Company’s notice of the Initial Requesting Holder’s registration request to such
other Holders, in each case subject to Section 2.08 if such offering is an
underwritten offering. Thereafter, the Company shall use its best efforts to
effect the registration under the Securities Act and applicable state securities
laws of such Registrable Securities for disposition in accordance with the
intended method or methods of disposition stated in such request; provided,
however, that the Company will not be required to take any action pursuant to
this Article II if a Registration Statement is effective at the time such
request is made and such Registration Statement may be used for the offering and
sale of the Registrable Securities requested to be registered. Subject to
Section 2.09, the Company may include in such registration other securities of
the Company for sale, for the Company’s account or for the account of any other
Person.

 

Section 2.02         S-1 or S-3 Registration; Shelf Registration.

 

(a)          Each Stockholder shall have the right pursuant to Section 2.01 and
subject to Section 2.04, to make up to six (6) requests for registration on Form
S-1 (or any successor form) or Form S-3 (or any successor form), for the Company
to register all or a portion of its Registrable Securities held by it so long as
such Stockholder holds at least five percent (5%) of the shares of Common Stock
outstanding on the date of this Agreement, including for an offering to be made
on a continuous or delayed basis pursuant to Rule 415 under the Securities Act
(or any similar rule that may be adopted by the Commission covering such
Registrable Securities); provided, however, that the number of Registrable
Securities that are the subject of any such request must be at least 10,000 in
the aggregate.

 

(b)          In the case of a registration pursuant to this Section 2.02, (i) if
the Company is then a WKSI, it shall use its best efforts to, as promptly as
practicable after the receipt of the request from the Initial Requesting Holder,
file and cause to be immediately effective a Registration Statement that shall
constitute an automatic shelf registration with respect to all Registrable
Securities requested by the Requesting Holders to be included therein, and (B)
if the Company is not then a WKSI, it shall use its best efforts to file the
Registration Statement and cause it to become effective as promptly as
practicable after the receipt of the request from the Initial Requesting Holder.

 

Section 2.03         Delay for Disadvantageous Condition. If, in connection with
any request for registration pursuant to this Article II, the Company provides a
certificate, signed by the president or chief executive officer of the Company,
to the Requesting Holders stating that, in the good faith judgment of the Board
of Directors of the Company and its counsel, it would be materially detrimental
to the Company or its stockholders for such Registration Statement either to
become effective or to remain effective for as long as such Registration
Statement otherwise would be required to remain effective, then the Company
shall have the right to defer taking action with respect to such filing and any
time periods with respect to filing or effectiveness thereof shall be tolled
correspondingly, for a period of not more than ninety (90) days after the
request of the Initial Requesting Holder is given; provided, however, that the
Company may not invoke this right more than once in any twelve (12) month
period.

 

 3 

 

 

Section 2.04         Limitation on Successive Registrations. The Company shall
not be required to effect a registration pursuant to Section 2.02 for one
hundred twenty (120) days immediately following the effective date of a
Registration Statement filed pursuant to the prior exercise of any Holder’s
registration rights provided for in Section 2.02 and within six (6) months of
any registration initiated by the Company to make a primary offering of equity
securities, provided that the Company is employing best efforts to cause such
Registration Statement to become effective. In addition, the Company shall not
be required to effect more than two (2) registrations during any twelve (12)
month period pursuant to Section 2.02.

 

Section 2.05         Demand Withdrawal. Any Requesting Holder may, at any time
prior to the effective date of the Registration Statement relating to any
requested registration, withdraw its Registrable Securities from a requested
registration. If all Registrable Securities are so withdrawn, the Company shall
cease all efforts to effect such registration upon such request, without
liability to any Requesting Holder. Such registration will be not deemed an
effected registration for purposes of Section 2.02 or Section 2.04.

 

Section 2.06         Effective Registration.

 

(a)          The Company may satisfy its obligations under Section 2.01 by
amending (to the extent permitted by applicable law) any Registration Statement
previously filed by the Company under the Securities Act so that such amended
Registration Statement will permit the disposition (in accordance with the
intended methods of disposition specified as aforesaid) of all of the
Registrable Securities for which a demand for registration has been made under
Section 2.01.

 

(b)          Notwithstanding any other provision of this Agreement to the
contrary, a registration requested pursuant to this Article II will not be
deemed to be effected by the Company if it has not been declared effective by
the Commission or become effective in accordance with the Securities Act and
kept effective as contemplated by Section 2.06(c) hereof.

 

(c)          The Company will use its best efforts to keep a Registration
Statement that has become effective as contemplated by this Article II
continuously effective, and not subject to any stop order, injunction or other
similar order or requirement of the Commission, until the earlier of (i) the
expiration of the Required Period and (ii) the date on which all Registrable
Securities covered by such Registration Statement (x) have been disposed of
pursuant to such Registration Statement or (y) cease to be Registrable
Securities; provided, however, that in no event will such period expire prior to
the expiration of the applicable period referred to in Section 4(a)(3) of the
Securities Act and Rule 174 promulgated thereunder. For purposes of this Section
2.06, “Required Period” shall mean, with respect to a Registration Statement on
Form S-3, three (3) years following the first day of effectiveness, and with
respect to any other Registration Statement, one hundred eight (180) days
following the first day of effectiveness of such Registration Statement. In the
event of any stop order, injunction or other similar order or requirement of the
Commission relating to any Registration Statement, the Required Period for such
Registration Statement will be extended by the number of days during which such
stop order, injunction or similar order or requirement is in effect.

 

Section 2.07         Selection of Underwriters. Requesting Holders of a majority
of the Registrable Securities to be included in any registration requested under
this Article II may request that the registration be effected as an underwritten
offering and such Requesting Holders shall have the right to select the managing
underwriter or underwriters for the offering.

 

 4 

 

 

Section 2.08         Priority. If a registration under this Article II involves
an underwritten offering and the managing underwriter(s) in its good faith
judgment advises the Company that the number of Registrable Securities requested
to be included in the Registration Statement by the Requesting Holders exceeds
the number of securities that can be sold without adversely affecting the price,
timing, distribution or sale of securities in the offering (the “Underwriter’s
Maximum Number”), the Company shall be required to include in such Registration
Statement only such number of securities as is equal to the Underwriter’s
Maximum Number and the Company and the Requesting Holders shall participate in
such offering in the following order of priority:

 

(a)          First, the Company shall be obligated and required to include in
the Registration Statement the number of Registrable Securities that the
Requesting Holders have requested to be included in the Registration Statement
and that does not exceed the Underwriter’s Maximum Number; provided that the
Registrable Securities to be included in the Registration Statement shall be
allocated among all the Requesting Holders in proportion, as nearly as
practicable, to the respective number of Registrable Securities held by them on
the date of the request for registration pursuant to Article II. If any
Requesting Holder would thus be entitled to include more Registrable Securities
than such Requesting Holder requested to be registered, the excess shall be
allocated among other Requesting Holders pro rata in the manner described in the
preceding sentence.

 

(b)          Second, the Company shall be entitled to include in such
Registration Statement and underwriting that number of shares of Common Stock
and/or other securities of the Company that it proposes to offer and sell for
its own account or the account of any other Person to the full extent of the
remaining portion of the Underwriter’s Maximum Number.

 

Article III

 

Section 3.01         Piggyback Registration Rights. If the Company proposes to
register any of its equity securities under the Securities Act for sale to the
public, (other than (i) in connection with a registration of any employee
benefit, retirement or similar plan, (ii) with respect to a transaction pursuant
to Rule 145 under the Securities Act, or (iii) in connection with an exchange
offer), whether or not for sale for its own account, each such time it will give
written notice to all Holders of its intention to do so no less than 30 days
prior to the anticipated filing date. Upon the written request received by the
Company from any Holder no later than the 15th day after receipt by such Holder
of the notice sent by the Company (which request shall state the intended method
of disposition thereof), the Company will use best efforts to cause the
Registrable Securities as to which registration shall have been so requested to
be included in the securities to be covered by such Registration Statement, all
to the extent required to permit the sale or other disposition by each Holder
(in accordance with its written request) (each, a “Participating Holder”) of
such Registrable Securities so registered; provided, however, that the Company
may at any time prior to the effectiveness of any such Registration Statement,
in its sole discretion and upon written notice to the Participating Holders,
abandon any proposed offering by the Company in which any Holder had requested
to participate. The number of Registrable Securities to be included in such a
registration may be reduced or eliminated if and to the extent, in the case of
an underwritten offering, the managing underwriter (which shall be an
underwriter reasonably acceptable to the Participating Holders in the case of
any underwritten offering) shall advise the Company that such inclusion would
materially jeopardize the successful marketing of the securities (including the
Registrable Securities) proposed to be sold therein; provided, however, that
such number of shares of Registrable Securities shall not be reduced if any
securities included in such registration are included other than for the account
of the Company unless the shares included in the Registration for the account of
such Persons are also reduced on a pro rata basis.

 

 5 

 

 

Section 3.02         Priority. If a registration under this Article III involves
an underwritten offering and the managing underwriter(s) in its good faith
judgment advises the Company that the number of Registrable Securities requested
to be included in the Registration Statement by the Participating Holders
exceeds the Underwriter’s Maximum Number, the Company shall be required to
include in such Registration Statement only such number of securities as is
equal to the Underwriter’s Maximum Number and the Company and the Participating
Holders shall participate in such offering in the following order of priority:

 

(a)          First, the Company shall be entitled to include in such
Registration Statement the equity securities that the Company proposes to offer
and sell for its own account in such registration and that does not exceed the
Underwriter’s Maximum Number;

 

(b)          Second, the Company shall be obligated and required to include in
such Registration Statement that number of Registrable Securities that the
Participating Holders shall have requested to be included in such offering to
the full extent of the remaining portion of the Underwriter’s Maximum Number,
provided, that if the Registrable Securities of the Participating Holders
exceeds such remaining portion of the Underwriter’s Maximum Number, the
Registrable Securities shall be allocated among all Participating Holders
requesting to be included in such offering in proportion, as nearly as
practicable, to the respective number of Registrable Securities held by them on
the date of the Company’s notice pursuant to Section 3.01. If any Participating
Holder would thus be entitled to include more Registrable Securities than such
Participating Holder requested to be registered, the excess shall be allocated
among other Participating Holders pro rata in the manner described in the
preceding sentence;

 

(c)          Third, the Company shall be entitled to include in such
Registration Statement that number of equity securities that the Company
proposes to offer and sell for the account of any other Person, pursuant to
piggyback registration rights or otherwise, to the full extent of the remaining
portion of the Underwriter’s Maximum Number.

 

Section 3.03         Not a Demand Registration. No registration of Registrable
Securities effected under this Article III shall relieve the Company of its
obligation to effect a registration of Registrable Securities pursuant to
Article II.

 

Article IV

 

Section 4.01         Registration Procedures. If and whenever the Company is
required pursuant to this Agreement to effect the registration of any of the
Registrable Securities under the Securities Act, the Company will, as
expeditiously as possible:

 

 6 

 

 

(a)          prepare and file with the Commission such amendments and
supplements to such Registration Statement and the prospectus used in connection
therewith as may be necessary to keep such Registration Statement effective for
the period requisite to permit the disposition of the Registrable Securities to
be so registered;

 

(b)          furnish to each Selling Holder and to each underwriter such number
of copies of the Registration Statement and the prospectus included therein
(including each preliminary prospectus and each document incorporated by
reference therein to the extent then required by the rules and regulations of
the Commission) as such Persons may reasonably request in order to facilitate
the public sale or other disposition of the Registrable Securities covered by
such Registration Statement;

 

(c)          if applicable, use best efforts to register or qualify the
Registrable Securities covered by such Registration Statement under the
securities or blue sky laws of such jurisdictions as the Selling Holders shall
reasonably request, provided that the Company will not be required to qualify
generally to transact business in any jurisdiction where it is not then required
to so qualify or to take any action that would subject it to general service of
process in any such jurisdiction where it is not then so subject;

 

(d)          immediately notify each Selling Holder, at any time when a
prospectus relating thereto is required to be delivered under the Securities
Act, of the happening of any event as a result of which the prospectus contained
in such Registration Statement, as then in effect, includes an untrue statement
of a material fact or omits to state any material fact required to be stated
therein or necessary to make the statements therein not misleading in the light
of the circumstances then existing and as promptly as practicable amend or
supplement the prospectus or take other appropriate action so that the
prospectus does not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing;

 

(e)          make available for inspection by the Selling Holders designated by
a majority thereof, and any attorney, accountant or other agent retained by such
representative of the Selling Holders (the “Inspectors”), all financial and
other records, pertinent corporate documents and properties of the Company
(collectively, the “Records”), and cause the Company’s officers, directors and
employees to supply all information reasonably requested by any such Inspector
in connection with such Registration Statement;

 

(f)          cause all of the Registrable Securities to be listed on the New
York Stock Exchange MKT if the Common Stock continues to be so listed;

 

(g)          use best efforts to keep effective and maintain for the period of
distribution, qualification, approval or listing obtained to cover the
Registrable Securities as may be necessary for the Selling Holders to dispose
thereof and shall from time to time amend or supplement any prospectus used in
connection therewith to the extent necessary in order to comply with applicable
law;

 

(h)          use best efforts to cause the Registrable Securities to be
registered with or approved by such other governmental agencies or authorities
as may be necessary by virtue of the business and operations of the Company to
enable the Selling Holders to consummate the disposition of such Registrable
Securities; and

 

 7 

 

 

(i)          take such other actions as are reasonably requested by the Selling
Holders or the underwriters, if any, in order to expedite, facilitate or
consummate the disposition of such Registrable Securities.

 

Section 4.02         Furnish Information. It shall be a condition precedent to
the obligations of the Company to take any action pursuant to this Agreement
that the Selling Holders shall furnish to the Company such information regarding
themselves, the Registrable Securities held by them and the intended method of
disposition of such securities as shall be reasonably required to effect the
registration of their Registrable Securities and shall execute such documents in
connection with such registration as the Company may reasonably request.

 

Section 4.03         Expenses.

 

(a)          “Registration Expenses” means all expenses incident to the
Company’s performance under or compliance with this Agreement, including without
limitation, all registration and filing fees, blue sky fees and expenses,
printing expenses, listing fees, fees and disbursements of counsel and
independent public accountants for the Company, fees of the Financial Industry
Regulatory Authority, Inc., transfer taxes, fees of transfer agents and
registrars, costs of insurance and reasonable out-of-pocket expenses (including
without limitation, reasonable legal fees of one counsel for all Selling
Holders), but excluding any Selling Expenses. “Selling Expenses” means all
underwriting fees, discounts and selling commissions allocable to the sale of
the Registrable Securities.

 

(b)          The Company will pay all Registration Expenses in connection with
each Registration Statement filed pursuant to this Agreement, whether or not the
Registration Statement becomes effective, and the Selling Holders shall pay all
Selling Expenses in connection with any Registrable Securities registered
pursuant to this Agreement.

 

Section 4.04         Underwriting Requirements. The Company shall not be
required under Section 3.01 to include any of the Registrable Securities in an
underwritten offering of the Company’s securities unless the Participating
Holders accept the terms of the underwriting as agreed upon between the Company
and the underwriters; provided, however, that any such agreement shall be
reasonably satisfactory in substance and form to each such Holder and the
underwriters and contain such representations and warranties by the Company (for
the benefit of such Holders) and such other terms as are generally prevailing in
agreements of this type, including, without limitation, indemnities to the
effect and to the extent provided in Section 4.06 below, and no Holder shall be
required to make in any such agreement any representations or warranties to or
agreements with the Company or the underwriters other than representations,
warranties or agreements regarding such Holder, such Holder’s Registrable
Securities and such Holder’s intended method of distribution and any other
representation required by law. In the case of any underwritten offering, the
Company shall also furnish to each Participating Holder a signed counterpart,
addressed to such Holder, of (a) an opinion of counsel for the Company, dated
the date of dated the date of the closing under the underwriting agreement),
reasonably satisfactory in form and substance to the Participating Holders, and
(b) a “comfort” letter dated the date of the closing under the underwriting
agreement, signed by the independent public accountants who have certified the
Company’s financial statements included in such registration statement, in each
case covering substantially the same matters with respect to such registration
statement (and the prospectus included therein) and, in the case of the
accountants’ letter, with respect to events subsequent to the date of such
financial statements, as are customarily covered in opinions of issuer’s counsel
and in accountants’ letters delivered to the underwriters in underwritten public
offerings of securities and, in the case of the accountants’ letter, such other
financial matters, and, in the case of the legal opinion, such other legal
matters, as the Participating Holders may reasonably request.

 

 

 8 

 

 

Section 4.05         Delay of Registration. No Holder shall have any right to
obtain or seek an injunction restraining or otherwise delaying any registration
of the Company as the result of any controversy that might arise with respect to
the interpretation or implementation of this Agreement.

 

Section 4.06         Indemnification.

 

(a)          In the event of a registration of any Registrable Securities under
the Securities Act pursuant to this Agreement, the Company will indemnify and
hold harmless each Selling Holder thereunder and each Person, if any, who
controls such Selling Holder within the meaning of the Securities Act and the
Exchange Act, against any losses, claims, damages or liabilities (including
reasonable attorneys’ fees) (“Losses”), joint or several, to which such Selling
Holder or controlling Person may become subject under the Securities Act, the
Exchange Act or otherwise, insofar as such Losses (or actions in respect
thereof) arise out of or are based upon any untrue statement or alleged untrue
statement of any material fact contained in any Registration Statement under
which such Registrable Securities were registered under the Securities Act
pursuant to this Agreement, any preliminary prospectus or final prospectus
contained therein, or any amendment or supplement thereof, or arise out of or
are based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, and will reimburse or advance, if so requested, each such Selling
Holder and each such controlling Person for any legal or other expenses
reasonably incurred or to be incurred by them in connection with investigating
or defending any such Loss or actions; provided, however, that the Company will
not be liable in any such case if and to the extent that any such loss, claim,
damage or liability arises out of or is based upon an untrue statement or
alleged untrue statement or omission or alleged omission so made in conformity
with information furnished by such Selling Holder, such underwriter or such
controlling Person in writing specifically for use in such Registration
Statement or prospectus.

 

(b)          Each Selling Holder agrees to indemnify and hold harmless the
Company, its directors, officers, employees and agents and each Person, if any,
who controls the Company within the meaning of the Securities Act or of the
Exchange Act to the same extent as the foregoing indemnity from the Company to
such Selling Holder, but only with respect to information regarding such Selling
Holder furnished in writing by or on behalf of such Selling Holder expressly for
inclusion in any Registration Statement or prospectus relating to the
Registrable Securities, or any amendment or supplement thereto; provided,
however, that the liability of such Selling Holder shall not be greater in
amount than the dollar amount of the proceeds received by such Selling Holder
from the sale of the Registrable Securities giving rise to such indemnification,
except in the case of the willful misconduct of the Selling Holder.

 

 9 

 

 

(c)          Promptly after receipt by an indemnified party hereunder of notice
of the commencement of any action, such indemnified party shall, if a claim in
respect thereof is to be made against the indemnifying party hereunder, notify
the indemnifying party in writing thereof, but the omission so to notify the
indemnifying party shall not relieve it from any liability which it may have to
any indemnified party. In case any such action shall be brought against any
indemnified party and it shall notify the indemnifying party of the commencement
thereof, the indemnifying party shall be entitled to participate in and, to the
extent it shall wish, to assume and undertake the defense thereof with counsel
reasonably satisfactory to such indemnified party and, after notice from the
indemnifying party to such indemnified party of its election so to assume and
undertake the defense thereof, the indemnifying party shall not be liable to
such indemnified party under this Section 4.06 for any legal expenses
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation and of liaison with counsel
as so elected; provided, however, that, (i) if the indemnifying party has failed
to assume the defense and employ counsel or (ii) if the defendants in any such
action include both the indemnified party and the indemnifying party and counsel
to the indemnified party shall have concluded that there may be reasonable
defenses available to the indemnified party that are different from or
additional to those available to the indemnifying party or that the interests of
the indemnified party reasonably may be deemed to conflict with the interests of
the indemnifying party, then the indemnified party shall have the right to
select a separate counsel and to assume such legal defense and otherwise to
participate in the defense of such action, with the expenses and fees of such
separate counsel and other expenses related to such participation to be
reimbursed by the indemnifying party is incurred. The Indemnifying Person shall
not be liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, the Indemnifying Person agrees to indemnify each Indemnified
Person from and against any loss or liability by reason of such settlement or
judgment. Notwithstanding the foregoing sentence, if at any time an Indemnified
Person shall have requested that an Indemnifying Person reimburse the
Indemnified Person for fees and expenses of counsel as contemplated by this
paragraph, the Indemnifying Person shall be liable for any settlement of any
proceeding effected without its written consent if (i) such settlement is
entered into more than 30 days after receipt by the Indemnifying Person of such
request and (ii) the Indemnifying Person shall not have reimbursed the
Indemnified Person in accordance with such request prior to the date of such
settlement. No Indemnifying Person shall, without the written consent of the
Indemnified Person, effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Person is or could have been a
party and indemnification could have been sought hereunder by such Indemnified
Person, unless such settlement (x) includes an unconditional release of such
Indemnified Person, in form and substance reasonably satisfactory to such
Indemnified Person, from all liability on claims that are the subject matter of
such proceeding and (y) does not include any statement as to or any admission of
fault, culpability or a failure to act by or on behalf of any Indemnified
Person.

 

(d)          If the indemnification provided for in this Section 4.06 is
unavailable to the Company or the Selling Holders or is insufficient to hold
them harmless in respect of any Losses, then each such indemnifying party, in
lieu of indemnifying such indemnified party, shall contribute to the amount paid
or payable by such indemnified party as a result of such Losses as between the
Company on the one hand and each Selling Holder on the other, in such proportion
as is appropriate to reflect the relative fault of the Company on the one hand
and of each Selling Holder on the other in connection with the statements or
omissions which resulted in such Losses, as well as any other relevant equitable
considerations. The relative fault of the Company on the one hand and each
Selling Holder on the other shall be determined by reference to, among other
things, whether the untrue or alleged untrue statements of a material fact or
the omission or alleged omission to state a material fact has been made by, or
relates to, information supplied by such party, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission.

 

 10 

 

 

No person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any Person
who is not guilty of such fraudulent misrepresentation.

 

Article V

 

Section 5.01         Communications. All notices and other communications
provided for or permitted hereunder shall be made in writing by electronic
facsimile or electronic transmission, courier service or personal delivery;

 

(a)          if to a Holder, at the most current address given by such holder to
the Company in accordance with the provisions of this Section 5.01,

 

(b)          if to the Company, initially at its address set forth in its
reports filed with the Commission, and

 

(c)          for each, thereafter at such other address, notice of which is
given in accordance with the provisions of this Section 5.01.

 

All such notices and communications shall be deemed to have been received at the
time delivered by hand, if personally delivered; when receipt acknowledged, if
by electronic facsimile or electronic transmission; and on the next business day
if timely delivered to an air courier guaranteeing overnight delivery.

 

Section 5.02         Successor and Assigns. This Agreement shall inure to the
benefit of and be binding upon the successors and assigns of each of the
parties.

 

Section 5.03         Counterparts. This Agreement may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same Agreement.

 

Section 5.04         Headings. The headings in this Agreement are for
convenience of reference only and shall not limit or otherwise affect the
meaning hereof.

 

Section 5.05         Governing Law. THE LAWS OF THE STATE OF TEXAS SHALL GOVERN
THIS AGREEMENT WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS.

 

Section 5.06         Severability of Provisions. Any provision of this Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting or impairing the validity or enforceability of such provision in any
other jurisdiction.

 

 11 

 

 

Section 5.07         Entire Agreement. This Agreement, together with the
Purchase Agreement and the other documents provided for therein are intended by
the parties as a final expression of their agreement and intended to be a
complete and exclusive statement of the agreement and understanding of the
parties hereto in respect of the subject matter contained herein. There are no
restrictions, promises, warranties or undertakings, other than those set forth
or referred to herein with respect to the registration rights granted by the
Company with respect to the securities sold pursuant to the Purchase Agreement.
This Agreement, the Purchase Agreement and the other documents provided for
therein supersede all prior agreements and understandings between the parties
with respect to such subject matter except as specified in the Purchase
Agreement.

 

Section 5.08         Attorneys’ Fees. In any action or proceeding brought to
enforce any provision of this Agreement, the successful party shall be entitled
to recover reasonable attorneys’ fees in addition to its costs and expenses and
any other available remedy.

 

Section 5.09         Amendment. This Agreement may be amended only by means of a
written amendment signed by the Company and by the Holders of a majority of the
Registrable Securities.

 

Section 5.10         Assignment of Rights. The rights of any Holder under this
Agreement may not be assigned to any Person without the prior written consent of
the Company.

 

[Signature page follows.]

 

 12 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  COMPANY:       DGSE COMPANIES, INC., a Nevada corporation       By:     Name:
Matthew Peakes   Title: President, Chief Executive Officer

 

Registration Rights Agreement

Signature Page

 

 

 

 

  STOCKHOLDERS:       ELEMETAL, LLC, a Delaware limited liability company      
By:     Name: William E. LeRoy   Title: President/CEO       NTR METALS, LLC,
Texas limited liability company

 

  By:  



  Name:     Title:  

 

Registration Rights Agreement

Signature Page

 

 

